Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on August 20, 2021, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1-8), device (claims 9-16) and, non-transitory computer- 

Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of presenting content to users, which falls into the " Certain Methods Of Organizing Human Activity," group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of generating reports, which falls within the managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1. (Previously Presented) A method for status report generation, comprising: retrieving, by a computing device, a plurality of event data records having dates within a first range; removing, by the computing device, recurring events from the plurality of event data records; sorting, by the computing device, the remaining event data records in order of priority; and generating, by the computing device, a status report comprising the sorted remaining event data records.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to report generatiom, from a computer, a processor, a computer readable storage medium (claims 1, 9, and 17). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0027], " Computer 101 as shown in FIG. 1 is shown merely as an example, as clients, servers, intermediary and other networking devices and may be implemented by any computing or processing environment and with any type of machine or set of machines that may have suitable hardware and/or software capable of operating as described herein. Processor(s) 103 may be implemented by one or more programmable processors to execute one or more executable instructions, such as a computer program, to perform the functions of the system.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to data classification, from a computer, a processor, a computer readable storage medium, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (fig(s). 1 and 3) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation retreiving, removing, sorting, and generating are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 2-8, 10-16, and 18-20 recite steps such as a presenting a status report. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for organizing human activity and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jothilingam et al. (US Pub. No. 20170193349) in view of Ballesteros (US Pub. No. 20130174164).
	With respect to claim 1, Jothilingam et al. teaches a method for status report generation, comprising:
retrieving, by a computing device, a plurality of event data records having dates within a first range (“retrieving the task from any entities 404-426, from a message, such as an email, text message, or any other type of communication between or among people or machines (e.g., computer systems capable of generating messages), or by direct input (e.g., text format) via a user interface,” See Paragraph 77 and “task list 902 may depict the portion of the day (e.g., time range) and the amount of time (e.g., duration) to be allocated to particular tasks,” See Paragraph 76);
sorting, by the computing device, the remaining event data records in order of priority (“prioritizing the task relative to a number of other tasks, modifying electronic calendars or to-do lists, providing suggestions of possible user actions, and providing reminders to users, just to name a few examples,” See Paragraph 78); and
generating, by the computing device, a status report comprising the sorted filtered remaining event data records (“generate and display a visual cue and productivity report,” See Paragraph 79).  Jothilingam et al. des not disclose removing, by the computing device, recurring events.
However, Ballesteros teaches removing, by the computing device, recurring events from the plurality of event data records (“the recurrency application 106 at step 208 determines whether to apply an exclusionary schedule to the disaggregated set of events at step 206. The exclusionary schedule is applied only when the user establishes it. The exclusionary schedule is applied to remove any holidays or days that should not be counted within the scheduled recurrency. An exclusionary schedule is a set of rules that operates to modify the results of step 206,” See Paragraph 35).
	Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Jothilingam et al. (categorizationing and prioritization of tasks) with Ballesteros (managing recurrences).  This would have improved managing productivity by providing relevant and sorted lists of tasks.  See Ballesteros Paragraphs 3-8.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: task management.  
	The Jothilingam et al. reference as modified by Ballesteros teaches all the limitations of claim 1.  With respect to claim 2, Jothilingam et al. teaches the method of claim 1, further comprising, for a first subset of remaining event data records:

identifying a priority of each event data record based on one or more individuals associated with the event data record (“prioritizing the task relative to a number of other tasks, modifying electronic calendars or to-do lists, providing suggestions of possible user actions, and providing reminders to users, just to name a few examples,” See Paragraph 78), and

sorting the first subset of event data records according to the identified priority (“prioritizing the task relative to a number of other tasks, modifying electronic calendars or to-do lists, providing suggestions of possible user actions, and providing reminders to users, just to name a few examples,” See Paragraph 78).

	The Jothilingam et al. reference as modified by Ballesteros teaches all the limitations of claim 2.  With respect to claim 3, Jothilingam et al. teaches the method of claim 2, wherein each event data record of the first subset comprises a meeting data record (“If such a task of meeting a friend is associated with a job (e.g., occupation) of the user, however, then such a task may be assigned a relatively high measure of importance. The system may weigh a number of such scenarios and factors to determine the importance of a task,” See Paragraph 52); and 
wherein identifying the priority of each event data record of the first subset further comprises identifying the priority of the event data record based on a number of individuals associated with the meeting data record (“If such a task of meeting a friend is associated with a job (e.g., occupation) of the user, however, then such a task may be assigned a relatively high measure of importance. The system may weigh a number of such scenarios and factors to determine the importance of a task,” See Paragraph 52).

	The Jothilingam et al. reference as modified by Ballesteros teaches all the limitations of claim 3.  With respect to claim 4, Jothilingam et al. teaches the method of claim 3, wherein identifying the priority of each event data record of the first subset further comprises identifying the priority of the event data record based on a classification of each individual associated with the meeting data record (“If such a task of meeting a friend is associated with a job (e.g., occupation) of the user, however, then such a task may be assigned a relatively high measure of importance. The system may weigh a number of such scenarios and factors to determine the importance of a task,” See Paragraph 52).

	The Jothilingam et al. reference as modified by Ballesteros teaches all the limitations of claim 1.  With respect to claim 5, Jothilingam et al. teaches the method of claim 1, further comprising, for a second subset of remaining event data records:

identifying a status of each event data record (“status of tasks,” See Paragraph 24), and

sorting the second subset of event data records according to the identified status (“prioritizing the tasks,” See Paragraph 41).
	The Jothilingam et al. reference as modified by Ballesteros teaches all the limitations of claim 5.  With respect to claim 6, Jothilingam et al. teaches the method of claim 5, wherein each event data record of the second subset comprises a task data record (“status of tasks,” See Paragraph 24); and 
wherein identifying a status of each event data record of the second subset further comprises identifying a completion status associated with the task data record (“time spent completing the type of task,” See Paragraph 56).

	The Jothilingam et al. reference as modified by Ballesteros teaches all the limitations of claim 1.  With respect to claim 7, Jothilingam et al. teaches the method of claim 1, further comprising transmitting, by the device, the status report to a second device (“generate and display a visual cue and productivity report,” See Paragraph 79).

	The Jothilingam et al. reference as modified by Ballesteros teaches all the limitations of claim 1.  With respect to claim 8, Jothilingam et al. teaches the method of claim 1, further comprising receiving a request for a status report, by the device, the request specifying the first range (“generate and display a visual cue and productivity report,” See Paragraph 79 and “task list 902 may depict the portion of the day (e.g., time range) and the amount of time (e.g., duration) to be allocated to particular tasks,” See Paragraph 76).

With respect to claim 9, Jothilingam et al. teaches a device for status report generation, comprising:
a processor (“processors,” See Paragraph 29) executing a report generator, and a network interface in communication with a data server (“input/output (I/O) interfaces 106, which may comprise one or more communications interfaces to enable wired or wireless communications between computing device 102 and other networked computing devices involved in extracting task content, or other computing devices, over network 111,” See Paragraph 39);

wherein the report generator is configured to:

retrieve a plurality of event data records having dates within a first range (“retrieving the task from any entities 404-426, from a message, such as an email, text message, or any other type of communication between or among people or machines (e.g., computer systems capable of generating messages), or by direct input (e.g., text format) via a user interface,” See Paragraph 77 and “task list 902 may depict the portion of the day (e.g., time range) and the amount of time (e.g., duration) to be allocated to particular tasks,” See Paragraph 76), 

sort the remaining event data records in order of priority (“prioritizing the task relative to a number of other tasks, modifying electronic calendars or to-do lists, providing suggestions of possible user actions, and providing reminders to users, just to name a few examples,” See Paragraph 78), and 

generate a status report comprising the sorted remaining event data records (“generate and display a visual cue and productivity report,” See Paragraph 79).  Jothilingam et al. des not disclose removing, by the computing device, recurring events.
However, Ballesteros teaches remove recurring events from the plurality of event data records (“the recurrency application 106 at step 208 determines whether to apply an exclusionary schedule to the disaggregated set of events at step 206. The exclusionary schedule is applied only when the user establishes it. The exclusionary schedule is applied to remove any holidays or days that should not be counted within the scheduled recurrency. An exclusionary schedule is a set of rules that operates to modify the results of step 206,” See Paragraph 35).
	Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Jothilingam et al. (categorizationing and prioritization of tasks) with Ballesteros (managing recurrences).  This would have improved managing productivity by providing relevant and sorted lists of tasks.  See Ballesteros Paragraphs 3-8.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: task management.  

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 4, because claim 12 is substantially equivalent to claim 4.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 5, because claim 13 is substantially equivalent to claim 5.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 7, because claim 15 is substantially equivalent to claim 7.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 8, because claim 16 is substantially equivalent to claim 8.

	With respect to claim 17, Jothilingam et al. teaches a non-transitory computer-readable medium comprising instructions, that when executed by a processor, cause the processor to:

retrieve a plurality of event data records having dates within a first range (“retrieving the task from any entities 404-426, from a message, such as an email, text message, or any other type of communication between or among people or machines (e.g., computer systems capable of generating messages), or by direct input (e.g., text format) via a user interface,” See Paragraph 77 and “task list 902 may depict the portion of the day (e.g., time range) and the amount of time (e.g., duration) to be allocated to particular tasks,” See Paragraph 76);
sort the remaining event data records in order of priority (“prioritizing the task relative to a number of other tasks, modifying electronic calendars or to-do lists, providing suggestions of possible user actions, and providing reminders to users, just to name a few examples,” See Paragraph 78); and
generate a status report comprising the sorted remaining event data records (“generate and display a visual cue and productivity report,” See Paragraph 79).  Jothilingam et al. des not disclose removing, by the computing device, recurring events.
However, Ballesteros teaches remove recurring events from the plurality of event data records (“the recurrency application 106 at step 208 determines whether to apply an exclusionary schedule to the disaggregated set of events at step 206. The exclusionary schedule is applied only when the user establishes it. The exclusionary schedule is applied to remove any holidays or days that should not be counted within the scheduled recurrency. An exclusionary schedule is a set of rules that operates to modify the results of step 206,” See Paragraph 35).
	Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Jothilingam et al. (categorizationing and prioritization of tasks) with Ballesteros (managing recurrences).  This would have improved managing productivity by providing relevant and sorted lists of tasks.  See Ballesteros Paragraphs 3-8.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: task management.  

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 2, because claim 18 is substantially equivalent to claim 2.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 3, because claim 19 is substantially equivalent to claim 3.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 5, because claim 20 is substantially equivalent to claim 5.

Response to Arguments
Applicant’s arguments:
In regards to claim 1 appellant argues Ballestros does not disclose or suggest the “removing recurring events from retrieved event data records," as recited in claim 1. 

Examiner’s Reply:
Examiner has reviewed remarks dated August 20, 2021, but respectfully disagrees and has further clarified the claims above.  
In response to applicant's argument, 	Ballesteros‘ specification teaches, at Paragraph(s) 41, If the user selects "Adjust for Holidays" option, then the user is allowed to establish exclusionary days that will not be included in the recurrency disaggregated information. For example, if the user wishes to establish recurrency for a daily task that starts on Dec. 14, 2012 and ends on Jan. 15, 2013. The user further wishes to exclude the Christmas holiday and other pre or post Christmas days from the recurrency. In such a scenario, when the user wants to exclude particular days from the recurrency, she can choose the option "Adjust for Holiday(s)". In an embodiment of the disclosure, the user may be allowed to set up to 14 exclusion days for the recurrency. To this end, the user can simply set a particular exclusion date using the drop menu 502 as shown in FIG. 5 and then requires clicking the checkbox as provided. As a result, the dates as provided are not included for the recurrency.  
Furthermore Ballesteros‘ specification teaches, at Paragraph(s) 35 the recurrency application 106 at step 208 determines whether to apply an exclusionary schedule to the disaggregated set of events at step 206. The exclusionary schedule is applied only when the user establishes it. The exclusionary schedule is applied to remove any holidays or days that should not be counted within the scheduled recurrency. An exclusionary schedule is a set of rules that operates to modify the results of step 206. For example, an exclusionary rule might forbid scheduling an event for a weekend day, or for a specified holiday. In one embodiment, the exclusionary schedule may include, public holidays, national holidays, and so forth. Here, if an exclusionary schedule is applicable, the system would apply each individual rule to the set of disaggregated events. For example, if a rule prohibits events on national holidays, the system would employ a supporting list.
The rules from Ballesteros clearly define the ability to remove any user-defined recurring event which could have been combined with the task management of Jothilingham in order to generate an improved productivity report.  Therefore the rejection is maintained.

Applicant’s arguments:
In regards to claim 1 appellant argues Jothilingham does not disclose or suggest the “a priority that is based on a number of individuals associated with the meeting data record," as recited in claim 1. 

Examiner’s Reply:
Examiner has reviewed remarks dated August 20, 2021, but respectfully disagrees and has further clarified the claims above.  
In response to applicant's argument, 	Jothilingham‘ specification teaches, at Paragraph(s) 52 a system performing task extraction process 304 may determine a measure of importance of a task, where a low-importance task is one for which the user would consider to be relatively low priority (e.g., low level of urgency) and a high-importance task is one for which the user would consider to be relatively high priority (e.g., high level of urgency). Importance of a task may be useful for subsequent operations such as prioritizing tasks, reminders, revisions of to-do lists, appointments, meeting requests, and other time management activities. Determining importance of a task may be based, at least in part, on history of events of the user (e.g., follow-through and performance of past tasks, and so on) and/or history of events of the other user and/or personal information (e.g., age, sex, age, occupation, frequent traveler, and so on) of the user or other user. For example, the system may query such histories. In some implementations, either or all of the users have to "opt-in" or take other affirmative action before the system may query personal information of the users. The system may assign a relatively high importance of a task for the user if such histories demonstrate that the user, for example, has been a principle member of the project for which the user is to write the presentation. Determining importance of a task may also be based, at least in part, on key words or terms in text 306. For example, "need" generally has implications of a required action, so that importance of a task may be relatively strong. On the other hand, in another example that involves a task of meeting a friend for tea, such an activity is generally optional, and such a task may thus be assigned a relatively low measure of importance. If such a task of meeting a friend is associated with a job (e.g., occupation) of the user, however, then such a task may be assigned a relatively high measure of importance. The system may weigh a number of such scenarios and factors to determine the importance of a task. For example, the system may determine importance of a task in a message based, at least in part, on content related to the electronic message.

Jothilingham calculates task priority factoring in individuals related to a job and various scenarios and other important factors. Individuals (ie friends and/or work associates) are calculated in identifying a priority.  Therefore the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154